Lacombe, J.,
(orally.') The more frequently we are called upon to interpret statutes, the greater likelihood there is of developing a tendency to overstrained construction. It is wholesome occasionally to turn back to first principles, and to appreciate the force of the old rule, again reaffirmed by the supreme court in Lake Co. v. Rollins, 9 Sup. Ct. Rep. 651, —that, to get at the thought or meaning expressed in a statute, the first resort in all cases is to the natural signification of the words in the order of the grammatical arrangement in which the framers of the instrument have placed them; and that it is a perfectly safe assumption that the framers of an act meant exactly what they said. The clause here, (section 505 in the free list,) reading, “Guano, manures, and all substances expressly used for manure,” very clearly expresses, and there seems no doubt that by the use of this phrase congress has plainly said, that all imported substances, whether specially provided for eo nomine, or covered by any general language descriptive of their origin or qualities, which subserve the purpose of enriching the soil, and thus increasing the crops to be raised upon it, should be free. That is the plain meaning of the paragraph as it stands. I think we should err if, from some strained and over-elaborate examination of a great many other paragraphs in the act, we should seek to spell out some understanding or conception of what we might possibly infer was the intent of congress. *912We are entitled to take their intent as expressed by the plain language they have used. It is very true that the use of the word “expressly ” may make this paragraph difficult of application in very many cases; in fact in all cases, so far as the collector is concerned; but it gives us no trouble in this particular action, because there is abundant evidence here to warrant the holding that these particular importations were expressly used for 'manure. They have been traced from their importers into the hands of individuals whose sole business is the preparation of “ fertilizers,” which word is a mere synonym for manure; .and, should the jury draw from the testimony any other inference than that the articles were expressly used for manure, I should be inclined to set aside the verdict. Therefore I think it is unnecessary to send the question to them. The defendant refers to the well-settled rule of interpretation that a specific designation will prevail over a general one, but the clause which he contends to be a general one (section 505, supra) is in reality more specific than the paragraph under which he insists these imports should be classed (paragraph 70, “sulphate of potash,”) because from the general class of articles properly classified as sulphate of potash it differentiates that smaller portion which are “ expressly used for manure.” I will therefore direct a verdict for the plaintiffs in the sum of $2,225.84. 0